Exhibit 10.129
Home Office
144 East 6th Street
Erie, PA 16507
LEASE AGREEMENT
     THIS LEASE is made and entered into this 1st day of January, 2011, between
ERIE INSURANCE EXCHANGE, a reciprocal insurance exchange organized under the
laws of Pennsylvania with principal offices and place of business at 100 Erie
Insurance Place, Erie, PA 16530, acting by and through its attorney-in-fact,
ERIE INDEMNITY COMPANY, (“Landlord”),
AND
          ERIE INDEMNITY COMPANY, a Pennsylvania business corporation, with its
principal offices and place of business at 100 Erie Insurance Place, Erie, PA
16530 (“Tenant”).
PARAGRAPH 1. LEASED PREMISES DESCRIPTION AND TERM
Description
1.01. In consideration of the rents, terms, provisions and covenants of this
Agreement, Landlord hereby leases, lets and demises to Tenant approximately
558,928 square feet of rentable office space, located in that building known as
Home Office (“Building”), said Building and underlying realty situated at 144
East 6th Street, Erie, PA 16507 (“Property”). More specifically, such 558,928
rentable square feet includes those areas highlighted in yellow on attached
Lease Agreement Exhibit A 1 which is made a part hereof and incorporated herein.
The highlighted area of Exhibit A 1 evidences the present approximate area of
the Building hereinafter referred to as “Leased Premises” or “Premises.” Tenant
shall also be entitled to the use of parking ramps and surface parking
surrounding and attached to said “Building”.
Term of Lease
1.02 The term of this Lease shall commence on January 1, 2011 (“Effective Date”)
and shall terminate on the 31st day of December, 2016, (“Original Term”).
Option to Renew
1.03. Tenant has the right to extend this Lease beyond the Original Term
provided in Paragraph 1.02 on the following terms and conditions:
(a) Should Tenant fully perform all of the terms and conditions of this Lease,
Tenant may extend the term of this Lease for a period of five (5) years, (“First
Option”), to commence on January 1, 2017 and expire on December 31, 2021.
However, if Tenant is in default in the performance of any of the terms or
provisions of this Lease at the expiration date of the Original Term, the First
Option shall be null and void. Unless expressly set forth herein to the
contrary, all terms, covenants, and provisions of the Original Term shall apply
to the First Option.
(b) Tenant may exercise the First Option by (i) giving Landlord notice of its
intention to do so not later than 90 days prior to the expiration of the
Original Term.

1



--------------------------------------------------------------------------------



 



Holdover
1.04. If Tenant holds over and continues in possession of the Leased Premises
after expiration of the term of this Lease or any extension of that term, Tenant
will be deemed to be occupying the Leased Premises on the basis of a
month-to-month tenancy, subject to all of the terms and conditions of this
Lease.
PARAGRAPH 2. RENT
Fixed Minimum Rent

2.01.   Commencing on the Effective Date and continuing through the termination
of the Original Term, Tenant agrees to pay monthly as fixed minimum rent during
the term of this Lease the sum of $863,921.00 per month. Such sum includes the
estimated operational cost as defined in section 2.03. Payment shall be made in
advance on the first day of each month and rent for any fractional month at the
beginning or end of the Lease shall be prorated on a per diem basis. Tenant
shall pay, as additional rent, all other sums due and payable under this Lease
on the date set forth herein by which such payments are to be made. On an annual
basis, Landlords accounting shall recalculate the Fixed Minimum Rent based on
the average Treasury Bill rate or discount rate. Landlords accounting shall
perform this 4 months in advance of the end of the calendar year for determining
the Fixed Minimum Rent for the following year. The Fixed Minimum Rent for 2011
is $7.33 per square foot.

Operating Expenses

2.02   Tenant shall also pay as additional rent Tenant’s pro rata share of the
operating expenses of the Landlord for the building and/or project of which the
leased premises are a part. Each year, the Landlord will notify the Tenant of
the anticipated operating expenses for the coming year. Notice shall include the
cost per square foot and the total monthly operating expense for such. Tenant
shall pay such monthly operating expense alone with their monthly rent. The
operating expenses for 2011 is $11.22 per square foot. Within four (4) months of
the close of each calendar year, Landlord shall provide Tenant an accounting
showing in reasonable detail all computations of additional rent due under this
section for said calendar year. In the event the accounting shows that the total
of the monthly payments made by Tenant exceed the amount of additional rent due
from Tenant under this section, the accounting shall be accompanied by refund.
In the event the accounting shows that the total of the monthly payments made by
Tenant is less then the amount of additional rent due from Tenant under this
section, the accounting shall be accompanied by an invoice for the additional
rent.

Definition of Operating Expenses

2.03   The term “Operating Expenses” includes all expenses incurred by Landlord
with respect to the maintenance and operation of the building of which leased
premises are a part, including, but not limited to, the following: maintenance,
repair and replacement costs; electricity, fuel, water, sewer, gas, and other
utility charges; security, window washing and janitorial services; trash and
snow removal; landscaping and pest control, management fees, wages and benefits
payable to employees of Tenant whose duties are directly connected with the
operation and maintenance of the building; all services, supplies, repairs,
replacements or other expenses for maintaining and operating the building
including parking and common areas; cost, including interest, amortized over its
useful life, of any capital improvement made to the building by Landlord after
the date of this Lease which is required under any governmental law or
regulation over its useful life, of installation of any devise or other
equipment which improves the operating efficiency of any system within the
leased premises and thereby reduces operating expenses; all other

2



--------------------------------------------------------------------------------



 



    expenses which would generally be regarded as operating and maintenance
expenses which would reasonably be amortized over a period not to exceed five
(5) years; all real property taxes and installments of special assessments; and
all insurance premiums Landlord is required to pay or deems necessary to pay,
including public liability insurance, with respect to the building. The term
“Operating Expenses” does not include the following: repairs, restoration or
other work occasioned by fire, wind, the elements or other casualty; income and
income paid to any employee of Landlord above the grade of property manager; any
depreciation allowance or expense; or operating expenses which are the
responsibility of Tenant.

PARAGRAPH 3. USE OF PREMISES
Use of Premises

3.01.   Tenant will use and manage the Leased Premises solely as a business
office pursuing activities which are both lawful and in compliance with all
relevant zoning and other municipal ordinances.

PARAGRAPH 4. MAINTENANCE AND SURRENDER
Maintenance and Surrender by Tenant

4.02.   At the termination of this Lease, Tenant shall deliver the Leased
Premises in as good a condition and state of repair as at the time Landlord
delivered possession to Tenant, except for reasonable wear and tear and damage
by fire, flood, or other casualty. If Tenant commits waste, Landlord shall have
the right, but not the obligation, to cause repairs or corrections to be made,
and any reasonable costs incurred for such repairs or corrections for which
Tenant is responsible under this Paragraph shall be payable by Tenant to
Landlord as additional rent on the next rent installment date.

PARAGRAPH 5. ALTERATIONS, ADDITIONS, IMPROVEMENTS, AND FIXTURES
Consent of Landlord

5.01.   Tenant shall not make any alterations, additions, or improvements to the
Leased Premises without the prior written consent of Landlord, such consent not
to be unreasonably withheld.

Property of Landlord

5.02.   All alterations, additions, or improvements made by Tenant shall become
the property of Landlord at the termination of this Lease. However, if Tenant so
elects at such termination, Tenant shall promptly remove all alterations,
additions, and improvements, and any other property placed in or on the Premises
by Tenant, and Tenant shall repair any damage caused by such removal.

Trade Fixtures

5.03.   Tenant has the right at all times to erect or install furniture and
fixtures, provided that Tenant complies with all applicable governmental laws,
ordinances, and regulations. Tenant shall remove such furniture and fixtures at
the termination of this Lease. Prior to the termination of this Lease, Tenant
must repair any damage caused by removal of any such furniture or fixtures.

3



--------------------------------------------------------------------------------



 



Landlord’s Right to Make Tenant’s Alterations, Additions, or Improvements

5.04.   Maintenance and/or construction employees of Landlord, or Landlord’s
contractors, shall make all alterations, additions, or improvements to the
Leased Premises which have received the prior written consent of Landlord if
Landlord’s bid for such work is equal to or less than any other reasonable
arms-length bid which Tenant has obtained from any other contractor. If
Landlord’s bid is not accepted by Tenant because it is not the lowest
responsible bid, Tenant will see that its contractor makes all such alterations,
additions, or improvements in a first-class and workmanlike manner which shall
be in compliance with all relevant building and safety codes and all other
local, state, and federal building requirements applicable to such alterations,
additions, or improvements.

Landlord Renovations

5.05   Landlord will, at its expense, install new carpeting and base, and one
coat of paint on existing walls.

PARAGRAPH 6. DAMAGE OR DESTRUCTION
Total Destruction

6.01.   If the Leased Premises are totally destroyed by fire, flood, or other
casualty not the fault of Tenant or any person in or about the Leased Premises
with the express or implied consent of Tenant, or if the Premises should be so
damaged by such a cause that rebuilding or repairs cannot be completed within 90
working days, this Lease shall terminate, and rent shall be abated for the
unexpired portion of this Lease, effective as of the date of written
notification as provided in Paragraph 8.01.

Partial Destruction

6.02.   If the Leased Premises are damaged by fire, flood, or other casualty not
the fault of Tenant or any person in or about the Leased Premises with the
express or implied consent of Tenant, but not to such an extent that rebuilding
or repairs cannot reasonably be completed within 45 working days from the date
of the commencement of the rebuilding or repairs, this Lease shall not be
terminated except as provided in Subparagraphs (a) and (b).

(a) If the partial destruction of the Leased Premises occurs prior to the final
six months of the Lease term, Landlord shall, at its sole cost and risk, proceed
immediately to rebuild or repair the damaged buildings and improvements to
substantially the condition in which they existed prior to such damage. If the
Leased Premises are untenantable in whole or in part following such damage, the
rent payable during the period in which they are untenantable shall be adjusted
equitably. In the event that Landlord should fail to complete such rebuilding or
repairs within 45 working days from the date of the commencement of the
rebuilding or repairs, Tenant may terminate this Lease by written notification
to Landlord. On such notification, all rights and obligations under this Lease
shall cease.
(b) If partial destruction of the Leased Premises occurs in the final six months
of any leased term, Landlord need not rebuild or repair the Premises. If
Landlord elects not to rebuild or repair the Premises and the Leased Premises
are untenantable in whole or in part following such damage, Tenant may elect to
terminate the Lease or to continue the Lease with the rent for the remainder of
the Lease period adjusted equitably.
PARAGRAPH 7. CONDEMNATION
Total Condemnation

4



--------------------------------------------------------------------------------



 



7.01.   If the whole of the Leased Premises shall be taken by any public or
quasi-public authority under the power of eminent domain, condemnation, or
expropriation or in the event of a conveyance in lieu thereof, then this Lease
shall terminate on the date when Tenant is required to yield possession. Rent
shall abate and Tenant shall have no claim against Landlord or the condemning
authority for the value of the unexpired term of this Lease.

Partial Condemnation

7.02.   If any part of the Leased Premises shall be so taken or conveyed and if
such partial taking or conveyance shall render the Leased Premises unsuitable
for the business of the Tenant, then the term of this Lease shall cease and
terminate as of the date on which possession of the Leased Premises is required
to be surrendered to the condemning authority. Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of this Lease. In the event such partial taking or conveyance is not
extensive enough to render the Premises unsuitable for the business of Tenant,
this Lease shall continue in full force and effect except that the rent shall be
adjusted equitably during the unexpired portion of the Lease.

Landlord’s Damages

7.03.   In the event of any condemnation or taking, whether whole or partial,
the Tenant shall not be entitled to any part of the award. Tenant hereby
expressly waives any right or claim to any part of such amount and assigns to
Landlord any such right or claim to which Tenant might become entitled.

Tenant’s Damages

7.04.   Although all damages in the event of any condemnation are to belong to
the Landlord, Tenant shall have the right, to the extent that it shall not
diminish the Landlord’s award, to claim and recover from the condemning
authority, such compensation as may be separately awarded or recoverable by
Tenant under the Eminent Domain Code in Tenant’s own right for or on account of,
and limited solely to, any cost to which Tenant might be put in removing
Tenant’s merchandise, furniture, fixtures, leasehold improvements, and
equipment.

PARAGRAPH 8. INDEMNITY AND PERSONAL INJURY/PROPERTY INSURANCE
Indemnity

8.01.   Tenant agrees to indemnify and hold Landlord harmless against any and
all claims, demands, damages, costs, and expenses, including all attorneys’ fees
and associated costs, arising from the conduct or management of Tenant’s
business on the Leased Premises, Tenant’s use of the Leased Premises, Tenant’s
presence in the Building or on the Property, or from any breach on the part of
Tenant of any conditions of this Lease, or from any act or negligence of Tenant,
its officers, agents, contractors, employees, sublessees, or invitees in or
about the Leased Premises, Building, or Property. In case of any action or
proceeding brought against Landlord by reason of any such claim, Tenant, on
notice from Landlord, agrees to defend the action or proceeding.

Personal Injury and Property Insurance

8.02   Landlord shall at all times during the term of this Lease maintain a
policy or policies of insurance insuring the Building against all risk of direct
physical loss; provided, Landlord shall not be obligated in anyway or manner to
insure any personal property (including, but not limited to, any furniture,
fixtures, and equipment,

5



--------------------------------------------------------------------------------



 



    machinery, goods or supplies) of Tenant or which Tenant may have upon or
within the Leased Premises or any fixtures installed by or paid for by Tenant
upon or within the Leased Premises or any additional improvements which Tenant
may construct on the Leased Premises.                 Tenant shall, at its
expense, during the term hereof, maintain public liability and property damage
insurance policies with respect to the Leased Premises. Such policies shall have
limits of at least $1,000,000.00 for injury or death to any one person and
$3,000,000.00 for any one accident, and $1,000,000.00 with respect to damage to
property.

PARAGRAPH 9. MISCELLANEOUS
Mortgages
9.01. Tenant accepts this Lease subject to any deeds of trust, security
interests, or mortgages that might now or later constitute a lien on the
Property, Building or on improvements to the Property, Building, or the Leased
Premises. Tenant must, on demand, execute any instruments, releases, or other
documents that are required by any mortgagee for the purpose of subjecting and
subordinating this Lease to the lien of any such deed of trust, security
interest, or mortgage constituting a lien on the Building or improvements in the
Building or the Leased Premises, Landlord has the right to waive the
applicability of this Paragraph so that this Lease will not be subject and
subordinate to any such deed of trust, security interest, or mortgage.
Americans With Disabilities Act
9.02. Landlord agrees that at the commencement of this Lease, the Premises will
comply with the requirements of that certain federal statute known as the
Americans With Disabilities Act (42 U.S.C. §12101 et seq.) and the regulations
promulgated in connection therewith, as the same shall be amended from time to
time, hereinafter, collectively, the “ADA,” as and when such compliance is
required pursuant to the terms of the ADA. Tenant agrees that any alterations,
additions, or improvements which Tenant may make in the Premises during the term
or any renewal or extension of this Lease (the “Additional Improvements”), shall
be so made in accordance with the terms of this Lease and the ADA, to the extent
the ADA is applicable to the Premises as of the date or dates such alterations,
additions, or improvements are in the Premises. In addition, Tenant agrees to
make any necessary alterations, additions, or improvements to remain in
compliance with the ADA during the term and any renewal or extension of this
Lease as and when such compliance is required pursuant to the terms of the ADA.
Pennsylvania Law to Apply
9.03. This Lease shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania. All obligations of the parties created by
this agreement are performable in Erie County, Pennsylvania.
Legal Construction
9.04. In the event any one or more of the provisions contained in this agreement
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of the agreement, and this agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been included in the
agreement.
Amendment
9.05. No amendment, modification, or alteration of the terms of this Lease shall
be binding unless in writing, dated subsequent to the date of this Lease, and
duly executed by the Landlord and Tenant.

6



--------------------------------------------------------------------------------



 



Tenant and Related References
9.06. All references herein to Tenant shall include Tenant’s officers,
employees, agents, and invitees.
               Intending to be legally bound hereby, the undersigned Landlord
and Tenant execute this Lease on the day and year set forth above.

            Landlord: Erie Insurance Exchange
By its Attorney-in-Fact, Erie
Indemnity Company
      By:   /s/ Chip Dufala         Chip Dufala, Executive Vice President       
Erie Indemnity Company, as Attorney-in-Fact        Tenant: Erie Indemnity
Company
      By:   /s/ Cheryl Ferrie         Cheryl Ferrie, Senior Vice President     
     

7



--------------------------------------------------------------------------------



 



         

LEASE
BETWEEN
ERIE INSURANCE EXCHANGE
acting by and through its attorney-
in-fact, ERIE INDEMNITY COMPANY
AND
ERIE INDEMNITY COMPANY
TABLE OF CONTENTS

         
Paragraph 1. Leased Premises Description and Term
    1  
Paragraph 2. Basic Rent
    2  
Paragraph 3. Use of Premises
    3  
Paragraph 4. Maintenance and Surrender
    3  
Paragraph 5. Alterations, Additions, Improvements, and Fixtures
    3  
Paragraph 6. Damage or Destruction
    4  
Paragraph 7. Condemnation
    4  
Paragraph 8. Indemnity and Personal Injury/ Property Insurance
    5  
Paragraph 9. Miscellaneous
    6  

8